27 F.3d 572
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES FIDELITY & GUARANTY INSURANCE COMPANY,Plaintiff-Appellee,v.ESAU PRODUCTS, INC;  Leroy Esau; Defendants-Appellants,Mawray, Inc.;  Ted E. Major; Michael Ramsey, doing businessas Innovative Design; Defendants,Service Control, Inc., doing business as SCI Music Products;Defendants-Appellants.
No. 93-3714MN.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 16, 1994.Filed:  June 22, 1994.

Before FAGG, Circuit Judge, ROSS, Senior Circuit Judge, and BEAM, Circuit Judge.
PER CURIAM.


1
Esau Products, Inc., Leroy Esau, and Service Control, Inc., doing business as SCI Music Products (Appellants) appeal the district court's grant of summary judgment to United States Fidelity & Guaranty Insurance Company (USF & G).  The district court concluded that the claims in an underlying lawsuit involving the appellants fell outside the coverage of general liability policies issued by USF & G. Our review satisfies us that an extended opinion would have no precedential value and that the district court correctly granted summary judgment.  Having carefully considered appellants' contentions and finding them to be without merit, we affirm the district court.  See 8th Cir.  R. 47B.